
	
		I
		112th CONGRESS
		2d Session
		H. R. 5305
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Ms. Schwartz
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the temporary suspension of duty on aqueous
		  emulsion of a modified aliphatic amine mixture of: decanedioic acid, compounds
		  with 1,3-benzenedimethanamine- bisphenol A-bisphenol A diglycidyl
		  etherdiethylenetriamine glycidyl phenyl ether reaction product
		  epichlorohydrinformaldehyde- propylene oxidetriethylenetetramine
		  polymer.
	
	
		1.Aqueous emulsion of a
			 modified aliphatic amine mixture of: decanedioic acid, compounds with
			 1,3-benzenedime‑thanamine- bisphenol A-bisphenol A diglycidyl
			 etherdiethylenetriamine glycidyl phenyl ether reaction    product
			 epichloro‑hydrinformaldehyde- propylene oxidetriethylenetetramine
			 polymer
			(a)In
			 generalHeading 9902.40.02 of
			 the Harmonized Tariff Schedule of the United States (relating to aqueous
			 emulsion of a modified aliphatic amine mixture of: decanedioic acid, compounds
			 with 1,3-benzenedimethanamine- bisphenol A-bisphenol A diglycidyl
			 etherdiethylenetriamine glycidyl phenyl ether reaction product
			 epichlorohydrinformaldehyde- propylene oxidetriethylenetetramine polymer) is
			 amended by striking the date in the effective period column and inserting
			 12/31/2015.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of enactment of this Act.
			
